Citation Nr: 0608201
Decision Date: 03/22/06	Archive Date: 06/16/06

DOCKET NO. 03-15 820                        DATE MAR 22 2006


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for a bilateral wrist disorder.

REPRESENTATION

Veteran represented by:

The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and her spouse

ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from December 1991 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal is remanded to the RO via the Appeals Management Center(AMC), in Washington, DC. VA will notify the veteran if further action is required on her part.

REMAND

The veteran's service medical records indicate that she complained of pain in the left wrist in May 2000, but no clinical findings or diagnosis was then documented. She has also presented lay evidence of having complained of bilateral wrist pain while in service, which was associated with typing and using her hands.

The RO provided her a VA medical examination in November 2001, which resulted in a diagnosis of "tendonitis." That diagnosis was apparently based on a complaint of wrist pain, because the examiner did not find any abnormalities in the wrists on examination or by X-ray.

The veteran submitted medical records from the Charleston Air Force Base medical facility indicating that her complaints of wrist pain were assessed as strain or possible carpal tunnel syndrome in May 2003. In December 2004 the medical care provider indicated that electromyography (EMG) and nerve conduction studies (NCS) had been ordered to assess whether she had carpal tunnel syndrome, but the results of that testing, if completed, are not of record. Because none of the available evidence establishes a diagnosis of a bilateral wrist disability based on objective

- 2 



findings, it is not clear from the evidence whether the veteran has a medical diagnosis of disability in either wrist.

Accordingly, the appeal is remanded for the following:

1. Obtain the veteran's treatment records from the medical facility at Charleston Air Force Base from December 2000 to the present.

2. After the development requested above has been completed to the extent possible, provide the veteran a VA medical examination in order to determine the nature and etiology of any current wrist disorder. The claims file and a copy of this remand should be made available to and be reviewed by the examiner. The examination should include any diagnostic tests or studies that are deemed necessary for an accurate assessment.

The examiner is asked to conduct an examination and provide a diagnosis for any pathology found. The examiner should also document the objective findings on which the diagnosis is based. If the examination results in a current medical diagnosis, the examiner. should also provide an opinion on whether the current pathology is at least as likely as not (a probability of 50 percent or greater) etiologically related to the complaints of wrist pain that the veteran had in service.

3. After undertaking any additional development deemed appropriate in addition to that requested above, the RO should re-adjudicate the issue on appeal. If any benefit sought on appeal remains denied, the veteran

- 3 



and her representative should be provided with a supplemental statement of the case.

The case should then be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 4 




